DETAILED ACTION
This office action is in response to the amendment filed on 01/21/2022.
Drawings
The drawings were received on 01/21/2022.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose:
Re claim 1 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “a current regulator, said current regulator being configured and operable to: pass a predetermined regulated load current by automatically changing its internal resistance resulting in a varying regulator voltage drop across the current regulator; a controller, said controller being configured and operable to measure the varying regulator voltage drop across the current regulator; and output a control signal to a control point for controlling a voltage booster via the control point” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 9 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “initializing a current regulator to pass a predetermined regulated load current through the resistive load by automatically changing its internal resistance resulting in a varying regulator voltage drop across the current regulator; initializing a voltage booster to output an initial output voltage to the resistive load, wherein the voltage booster receives an input voltage from 
Therefore, Applicant's claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,760,141, US 2008/0084117, US 2014/0009134, and US 2006/0221528 all fail to teach or disclose the limitations indicated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAKAISHA JACKSON/Examiner, Art Unit 2838                                                                                                                                                                                                        
/KYLE J MOODY/Primary Examiner, Art Unit 2838